NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3123
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  REGINALD REAVES,
                          a/k/a “REGGIE”; a/k/a “R”, Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                      (D.C. Crim. Action No. 2-91-cr-00570-009)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 25, 2020

                Before: KRAUSE, MATEY and COWEN, Circuit Judges

                             (Opinion filed March 31, 2020)
                                     ___________

                                        OPINION *
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Reginald Reaves appeals pro se from an order of the United States District Court

for the Eastern District of Pennsylvania denying his motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2). We will affirm.

       In 1992, a jury found Reaves guilty of conspiracy and possession of cocaine with

intent to distribute. See 21 U.S.C. § 841(a)(1) and 846. At sentencing, the District Court

determined that, based on the amount of cocaine for which Reaves was responsible, his

base offense level under the Sentencing Guidelines was 40. See U.S.S.G. § 2D1.1

(1992). After adding two levels because Reaves possessed a gun during the drug

offenses, see U.S.S.G. § 2D1.1(b)(1), and three levels for his managerial role in the

offense, see U.S.S.G. § 3B1.1(b), the District Court calculated a total offense level of 45.

With a criminal history category of III, Reaves was subject to a sentence of life

imprisonment. We affirmed. See United States v. Price, 13 F.3d 711, 736 (3d Cir. 1994).

Reaves’ subsequent attempts to obtain post-conviction relief have been unsuccessful. 1

       In 2013, Reaves filed a motion under § 3582(c)(2), arguing that he was entitled to

a sentence reduction based on Amendments 505 and 599 to the Sentencing Guidelines.

The Government apparently conceded that Amendment 505 reduced Reaves’ base


1
 See, e.g., United States v. Reaves, 177 F. App’x 213, 214 (3d Cir. 2006) (not
precedential) (affirming denial of petition for a writ of audita querela); Reaves v.
Lewisburg, 58 F. App’x 547, 5498 (3d Cir. 2003) (not precedential) (affirming dismissal
of petition under 28 U.S.C. § 2241); United States v. Reaves, 34 F. Supp. 2d 296 (E.D.
Pa. 1999) (denying motion under 28 U.S.C. § 2255), aff’d, C.A. No. 99-1155 (opinion
and order entered Jan. 5, 2000).
                                              2
offense level from 40 to 38. See United States v. Reaves, 2014 WL 2915892, at *2 (E.D.

Pa. June 27, 2014) (noting that Amendment 505 reduced to 38 the maximum base offense

level for drug offenses). Nevertheless, the District Court concluded that Reaves’ adjusted

offense level of 43 (38 plus the enhancements totaling five points) and his criminal

history category of III still resulted in a sentence of life imprisonment. Id. The District

Court also held that Amendment 599 was inapplicable because Reaves was not convicted

under 18 U.S.C. § 924(c). Id. at *3. Thus, the District Court denied relief. Id. at *4. We

affirmed. United States v. Reaves, 642 F. App’x 82, 83 (3d Cir. 2016) (not precedential).

       In 2015, Reaves filed another motion under § 3582(c)(2), seeking to reduce his

sentence based on Amendment 782 to the Sentencing Guidelines, which “retroactively

reduced by two levels the base offense levels assigned to many drug quantities in the

Drug Guidelines.” United States v. Thompson, 825 F.3d 198, 202 (3d Cir. 2016).

Reaves argued that Amendment 782 should further reduce his base offense level by two

points, bringing it to 36. The District Court rejected that claim, stating that, [c]ontrary to

Reaves’ understanding, the Amendments do not stack to create a four-level reduction.”




                                              3
Because Amendment 782 did not lower the applicable sentencing range, the District

Court denied the § 3582(c)(2) motion. Reaves appealed. 2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering the denial of

Reaves’ § 3582(c)(2) motion, we exercise plenary review over the District Court’s

interpretation of the Sentencing Guidelines and otherwise review the denial of relief for

abuse of discretion. United States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009).

       A District Court generally cannot modify a term of imprisonment once it has been

imposed, but a defendant may be eligible for a sentence reduction pursuant to § 3582(c)

under certain circumstances. Section 3582(c) allows for a reduction if two requirements

are met: (1) the sentence was “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,” and (2) the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2); see also United States v. Flemming, 723 F.3d 407, 410 (3d Cir. 2013). A

sentence reduction is inconsistent with stated Sentencing Commission policy if, for

example, the newly retroactive Guidelines amendment relied on by the defendant “does



2
  The notice of appeal was filed after the District Court granted Reaves’ motion to reopen
the time to appeal pursuant to Federal Rule of Appellate Procedure 4(a)(6). In its order
granting the motion to reopen, the District Court also noted that “Reaves does not present
this Court with any reason to reconsider its previous ruling.” To the extent that Reaves
seeks to appeal the denial of a motion for reconsideration, we conclude that the District
Court did not abuse its discretion because Reaves did not set forth grounds for
reconsideration, such as an intervening change in controlling law, new evidence, or a
need to correct a clear error of fact or law or prevent manifest injustice. See Lazaridis v.
Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).
                                               4
not have the effect of lowering [his] applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B). The phrase “applicable guideline range” is defined in the Guidelines

as the range “that corresponds to the offense level and criminal history category

determined pursuant to § 1B1.1(a), which is determined before consideration of any

departure provision in the Guidelines Manual or any variance.” U.S.S.G. § 1B1.10 cmt.

n.1(A).

       Amendment 782, which went into effect on November 1, 2014, and which is

retroactive, imposed a base level offense of 38 for offenses involving 450 kilograms or

more of cocaine. See U.S.S.G. § 2D1.1 (Drug Quantity Table). At no point has Reaves

argued that he was responsible for less than 450 kilograms of cocaine. 3 Thus,

Amendment 782 yields a base offense level of 38. Contrary to Reaves’ belief, however,

Amendment 782 did not, in combination with Amendment 505, reduce his base offense

level by a total of four points. See United States v. Morgan, 866 F.3d 674, 677 (5th Cir.

2017) (“After Amendment 505, [appellant’s] base-offense level was 38. Amendment 782

left his base-offense at 38.”). Reinstating the five points of enhancements that were

applied at the original sentencing, Reaves’ total offense level would be 43, which,

together with a criminal history category of III, results in an unchanged Guidelines range



3
  Cf. Price, 13 F.3d at 716-17, 735 (stating that Reaves’ criminal organization
“distributed in the Philadelphia area over 1,000 kilograms of cocaine” and that “[o]ver
564.5 kilograms of cocaine can be attributed to” Reaves’ brother, Darrell, who was
“involved in distributing drugs in his brother’s squad, and was his brother’s ‘right-hand
man’”).
                                              5
of life imprisonment. See Dillon v. United States, 560 U.S. 817, 827 (2010) (explaining

that, in determining whether the “applicable guideline range” has been lowered, courts

must “leave all other guideline application decisions unaffected”) (quoting

§ 1B1.10(b)(1)). Therefore, because Amendment 782 did not reduce Reaves’ sentencing

range, the District Court properly found that he was ineligible for relief under

§ 3582(c)(2). 4

       For the foregoing reasons, we will affirm the District Court’s judgment.




4
  Reaves contends that he is entitled to relief because two of his co-defendants, Joseph
Cobb and Anthony Long, received sentence reductions based on Amendment 782. Those
individuals, however, are not similarly situated to Reaves, because, inter alia, they did not
receive the three-level managerial role enhancement to which Reaves was subject.
                                               6